shiraz noormohamed lakhani petitioner v commissioner of internal revenue respondent shiraz lakhani petitioner v commissioner of internal revenue respondent docket nos filed date for p a professional gambler who bet on horse races deducted his net wagering losses either incurred during the year or carried over from prior years in contraven- petitioner filed a petition with respect to and docket no in the name of shiraz noormohamed lakhani and a petition with respect to docket no in the name of shiraz lakhani the cases were consolidated by order of this court dated date verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a lakhani jamie united_states tax_court reports tion of sec_165 r disallowed those deductions and imposed an sec_6662 accuracy-related_penalty for all years p argues he is entitled to deductions for pro_rata shares of the track’s takeout from the parimutuel betting pools which would wholly or partially offset the disallowed net wagering losses for the years at issue and sec_165 unreasonably discriminates against business_losses of professional gamblers and constitutes a violation of their con- stitutional right to the equal protection of the laws with respect to r’s imposition of the sec_6662 penalty p argues he acted with reasonable_cause and in good_faith in deducting his net wagering losses for the years at issue held because takeout represents the track’s share of a parimutuel betting pool and the expenses discharged there- from are obligations imposed on the track not the bettors p is not entitled to deduct a pro_rata share of all or any portion thereof held further applying the sec_165 limitation on the deductibility of wagering losses to the wagering losses of a professional gambler is not an unconstitutional violation of the equal protection clause held further the sec_6662 accuracy-related_penalty is sustained for all years shiraz noormohamed lakhani pro_se nathan c johnston and linette b angelastro respondent for halpern judge by notices of deficiency notices respondent determined deficiencies in income_tax and pen- alties for petitioner’s calendar taxable years as fol- lows year deficiency dollar_figure big_number big_number big_number big_number penalty sec_6662 dollar_figure big_number big_number big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a lakhani jamie lakhani v commissioner after concessions the issues for decision are whether peti- tioner a professional gambler is for the years at issue entitled to a deduction for his losses from wagering trans- actions in excess of his gains from such transactions whether those net losses were incurred during the taxable_year or used by means of a net_operating_loss_carryover and liable for the sec_6662 accuracy-related_penalty findings_of_fact some facts are stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference at the time the petition was filed petitioner resided in woodland hills california for each of the years at issue petitioner a certified_public_accountant maintained an accounting practice which included the preparation of tax returns for clients he reported the income and expenses from his accounting prac- tice on a form_1040 u s individual_income_tax_return schedule c profit or loss from business during those years petitioner was also a professional gambler whose gam- bling activities were limited to parimutuel wagering on horse races to that end petitioner placed bets on races occurring both at california racetracks and at racetracks in other states he reported the results from his wagering on a sepa- rate schedule c gambling schedule c for each of the years at issue on each of the gambling schedules c petitioner reported the gross amount he received on winning bets as gross_receipts or sales and he reported the amounts he had bet as cost_of_goods_sold subtracting the latter from the former to determine his gross_income or his loss from there are also certain computational adjustments that follow from the adjustments at issue but they are not in controversy and we need not dis- cuss them petitioner in his answering brief has not made reference by number to those findings_of_fact proposed by respondent to which he objects as re- quired by rule e we therefore deem petitioner to have conceded the accuracy of respondent’s proposed findings_of_fact with respect to which we discern he raises no objection in his answering brief except to the ex- tent that his own proposed findings_of_fact are inconsistent therewith see 118_tc_106 n aff ’d 353_f3d_1181 10th cir verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a lakhani jamie united_states tax_court reports gambling he also reported and deducted miscellaneous other expenses associated with his gambling activitie sec_4 and reported the sum of his gambling winnings losses and mis- cellaneous other expenses as his income or loss net wagering income or loss respectively from gambling for the year he then combined his net wagering income or loss with his accounting practice income for the year and reported the sum of the two on page line of his form_1040 as his total net business income or loss for the year for each of and gambling loss years petitioner’s net wagering loss exceeded his accounting practice income so that line of each form_1040 reported a business loss for in which he reported a net wagering gain and for petitioner claimed net_operating_loss_carryover deductions all or a portion of which presum- ably arose out of unused net wagering losses_incurred in prior years among respondent’s adjustments for each of the gambling loss years is the disallowance of petitioner’s deduc- tion for his net wagering losses on the basis of sec_165 which provides losses from wagering transactions shall be allowed only to the extent of the gains from such trans- actions respondent also disallowed the net_operating_loss carryovers to and although the miscellaneous other expenses petitioner deducted for and are treated as nondeductible in the notice covering those years respondent now concedes their deductibility on the grounds that they con- stitute deductible nonwagering business_expenses of a professional gam- bler see 136_tc_81 petitioner’s disallowed net wagering losses for the gambling loss years were as follows year amount dollar_figure big_number big_number big_number verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a lakhani jamie lakhani v commissioner opinion i deductibility of petitioner’s net wagering losses a parties’ argument sec_1 petitioner’s arguments petitioner bases his argument that he is entitled to deduct his wagering losses in excess of his wagering gains under sec_162 as ordinary and necessary business_expenses a as losses and or as expenses for the production_of_income on two alternative grounds one for each of the parimutuel bets that he made he is entitled to deduct that portion of the bet equal to the takeout percent- age that applies to the parimutuel pool formed to receive that bet two sec_165 is inapplicable to professional gamblers we will address those arguments in turn a deductibility of takeout before addressing petitioner’s arguments we will describe the concepts of parimutuel wagering and takeout in parimutuel wagering applicable to among other events of chance betting on horse races the entire amount wagered is referred to as the betting pool or handle the pool can be managed to ensure that the event manager in horse racing the track receives a share of the betting pool regard- less of who wins a particular event or race that share is referred to as the takeout and the percentage set by state law varies from state to state generally ranging from to and often depending upon the type of bet eg straight or conventional win place or show wagers or exotic multiple horse or multiple race wagers the latter it is interesting to note that the nature of parimutuel betting came be- fore our predecessor the board_of_tax_appeals in its first year see mckenna v commissioner 1_bta_326 in which we stated the question before us resolves itself to this what was the actual gain resulting to the taxpayer from his handbook operations in the pari mu- tuel system of wagering on horse racing the odds are fixed after the race is won all the money bet forms a pool out of which payments of a fixed percentage are made to the state and to the licensed commission under whose auspices the races are run the residue being apportioned to the bettors thus the track odds determined verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a lakhani jamie united_states tax_court reports usually resulting in higher takeout percentages the take- out is used to defray the track’s expenses including purse money for the horse owners taxes license fees and other state-mandated amounts what remains from the takeout after those liabilities are provided for constitutes the track’s profits the takeout may also be used to cover any shortfall in the amount available in the parimutuel pool after reduc- tion for takeout to pay off the winning bettors that cir- cumstance generally referred to as the creation of a minus pool arises by virtue of the requirement in many states that the track provide a minimum profit to winning ticket holders see for example california horse racing board rule which provides in pertinent part as follows the association must pay to the holder of any winning ticket or tickets the amount wagered plus a minimum of thereof this requirement is unaffected by the exist- ence of a parimutuel pool which does not contain sufficient money to distribute said to all persons holding such tickets thus on those presumably rare occasions when an overwhelming favorite finishes in the money wins places or shows and pursuant to the actual odds pays something less than dollar_figure on a dollar_figure bet say dollar_figure the extra nickel due each winning bettor on a dollar_figure bet will constitute an additional_amount that must be extracted from the takeout see eg cal bus prof code cal code sec west an occurrence that might cause the track to lose money on the race the balance of the betting pool remaining after reductions for takeout and breakage the odd cents not paid to winning bettors because payoffs are rounded down to the nearest dime is paid out to the winning bettors petitioner argues that in extracting takeout from the bet- ting pools t he tracks are acting in the capacity of a fidu- ciary ie collection_of_taxes and fees which they are remit- ting to the different state and local_tax authorities he likens the process to that of an employer collecting payroll_taxes from the employees and remitting them to the irs and the state agencies he argues that his pro_rata share of the the various types of straight or conventional wagers ie bets to win place or show and exotic wagers eg exacta quinella and trifecta bets each form separate and distinct parimutuel betting pools see eg cal bus prof code sec west verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a lakhani jamie lakhani v commissioner takeout constitutes the business_expense of a professional gambler and as such is not a loss from wagering trans- actions subject_to disallowance under sec_165 in sup- port of that argument petitioner relies primarily upon our opinion in 136_tc_81 in which we held that nonwagering business_expenses claimed in connection with carrying on a gambling business are deductible under sec_162 and not subject_to the sec_165 limitation on the deductibility of wagering losses at trial petitioner argued that he is entitled to deductions or losses under sec_162 sec_165 or sec_212 on the basis of a blended average takeout rate of as applied to his wagers for the years at issue on brief he states his willing- ness to settle for a minimum take out percentage as applied to those wagers in the gambling loss years he cal- culates that that would result in expense or loss deductions of dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for he argues for the deductibility of those amounts on the basis of 39_f2d_540 2d cir which holds that in the absence of adequate substantiation of deductible expenditures the taxpayer is entitled to a deduction under sec_162 for a reasonable estimate of such expenditures see id pincite only for does petitioner’s estimated takeout deduction exceed his disallowed net wagering loss in the other three gambling loss years the alleged takeout deduction covers only a fraction of the net wagering loss dis- allowance see supra note the deductibility of petitioner’s wagering losses is not in dispute because they did not exceed his wagering gains therefore they are fully deductible against those gains under sec_165 it is unclear whether petitioner is arguing that he should be able to de- duct those amounts in full or only that presumably lesser portion of each amount corresponding to the taxes and license fees paid_by the track on brief he asks that we uphold his deducting the amounts that he paid to the race tracks for taxes and licenses which in turn paid the same to the state and local_government the distinction is of no matter since we re- ject his argument that he is entitled to any deduction on account of take- out verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a lakhani jamie united_states tax_court reports b applicability of sec_165 petitioner argues that sec_165 does not apply to the expenses including the net wagering losses of a professional gambler petitioner states his position as follows professional gamblers should be allowed the same protection as any other profession when the activity is legal and conducted as a profession in a lawful and democratic society congress enacted this law many dec- ades ago only because at that time gambling was taboo now gam- bling is legal in most states in the union and this law is unjust not interpreted correctly in my opinion the intention of congress even then was not to penalize any profession but to prevent abuse when it was con- ducted as a recreation sec_165 should be considered unconstitu- tional and struck down as gambling is part of american life and profes- sional gamblers are recognized in society and on television in support of his view that today sec_165 constitutes a discriminatory unconstitutional deprivation of professional gamblers’ right to the equal protection of the laws petitioner cites the following paragraph from our memorandum opinion in tschetschot v commissioner tcmemo_2007_38 wl at in which we sustained the disallowance of a professional poker player’s net losses from tournament poker against the taxpayer’s equal protection argument the moral climate surrounding gambling has changed since the tax provisions concerning wagering were enacted many years ago not only has tournament poker become a nationally televised event but casinos or lotteries can be found in many states further the ability for the internal_revenue_service to accurately track money being lost and won has improved and some of the substantiation concerns particularly for professionals no longer exist that said the tax_court is not free to rewrite the internal_revenue_code and regulations we are bound by the law as it currently exists and we are without the ability to speculate on what it should be petitioner responds to the last two sentences of the quoted excerpt from tschetschot with the hope that the judiciary is at some time presumably meaning this court in this case going to take a bold stance and help to reverse sec_165 of the internal_revenue_code lastly petitioner relies on 33_bta_668 and 25_bta_474 aff ’d 73_f2d_110 d c cir in which we acknowledged with approval the commissioner’s verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a lakhani jamie lakhani v commissioner position that losses_incurred in betting on horse races for profit where legal are deductible respondent’s arguments with respect to petitioner’s alleged right to a deduction for his pro_rata share of the takeout respondent argues because takeout is paid from the pool remaining from losing bets it is inseparable from the wagering_transaction and constitutes wagering losses subject_to the sec_165 limitation and the taxes license fees and other expenses discharged from the takeout are expenses owed and paid_by the track not by the individual bettor respondent also argues that even if a deduction for takeout were available to petitioner his failure to furnish the factual information nec- essary to make a reasonable determination of the takeout percentage applicable to his losing bets eg the extent to which those bets were attributable to the various parimutuel pools with varying takeout percentages at tracks in various states is sufficient to bar petitioner’s right to a passthrough deduction for takeout with respect to petitioner’s equal protection argument respondent points out that in tschetschot we rejected that argument on the basis of our holding in valenti v commis- sioner tcmemo_1994_483 wl in valenti after noting the historical distinction between gambling and other forms of business activity we held that a classification that differentiates the business of gambling from other busi- ness has ‘a rational basis and when subjected to judicial scrutiny it must be presumed to rest on that basis if there is any conceivable state of facts which would support it’ id wl at quoting 301_us_495 we concluded the argument that sec_165 violates equal protection as applied to those engaged in the trade_or_business of gam- bling borders on the frivolous id thus respondent argues that petitioner’s equal protection argument is contrary to set- tled law and therefore should be rejected as noted supra the takeout percentage is applied to the entire betting pool but because the winning bettors are entitled to recover the amounts of their bets ie the amounts they contributed to the pool plus their winnings the takeout must of necessity come from the losing bets verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a lakhani jamie united_states tax_court reports b analysi sec_1 petitioner’s right to a deduction for takeout petitioner makes no argument that a parimutuel betting pool is either a cost-sharing arrangement or a business_entity such as a partnership in whose profits and losses he is enti- tled to share his only argument is that on his behalf the track was paying his expenses of a type such as taxes and license fees that he could deduct as for instance sec_162 ordinary and necessary business_expenses we agree with respondent that the taxes license fees and other expenses discharged from the takeout are expenses imposed upon the track not the bettors that that is so may be illus- trated by cal code secs addressing horse racing and in particular secs addressing license fees commissions and purses the term association is defined in cal code sec to mean any person engaged in the conduct of a recognized horse race meeting cal code sec defines parimutuel wagering in pertinent part that section provides the association distributes the total wagers comprising each pool less the amounts retained for purposes specified in this chapter ie the takeout to winning bettors based on the official race results the amounts retained represent a percentage of the total amount handled in conventional and exotic parimutuel pools cal code sec west the actual percentage retained i sec_15 for conventional pools for exotic pools it is for harness racing tracks id cal code sec sets forth the portions of the takeout that thoroughbred associations must pay as license fees distribute to the california thoroughbred breeders association for expenses educational and other purposes or distribute as purses and commissions nowhere in the statute is responsibility for any of those payments imposed on persons making bets petitioner’s testimony at the trial in which he agreed with respond- ent’s counsel that all my bets are not on california horse tracks only in- dicates that a substantial portion of his bets probably a majority were placed at tracks in california his state of residence thus california law applicable to takeout is particularly relevant to petitioner moreover the various descriptions of parimutuel betting in general and takeout in par- ticular available on the internet indicate that california’s treatment of verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a lakhani jamie lakhani v commissioner petitioner’s attempt to analogize the track’s retention and disbursement of takeout to an employee’s payroll tax obliga- tions with respect to his employees is misguided first and foremost none of the payments the track makes from the handle discharge any obligation of any bettor and while reduction of the parimutuel pool by the amount of the take- out reduces the amount in the pool available to pay winning wagers ie it reduces the bettor’s odds should he win none of the takeout can be said to come from a winning bet- tor’s wager which in all events must be returned to him in full and with at least a small profit nor can the takeout be said to add to the loss of a losing bettor who loses the same dollar_figure whether the takeout i sec_15 of the handle of the handle or none of it on account of a minus pool so deep as to deprive the track of any take after paying all winning wagers moreover not being an obligation or expense of the bettor takeout cannot qualify as the bettor’s deductible takeout is typical of the other states where horse racing and parimutuel betting are permitted see eg library index sports gambling http www libraryindex com pages sports-gambling-pari-mutuel- gambling the management’s share of a betting pool is called the takeout which is set by state law and is usually around this money goes toward track expenses taxes and the purse most states also require that a portion of the take-out goes into breeder funds to en- courage horse breeding and health in the state for example assume of a dollar_figure parimutuel bet-to-win pool ie dollar_figure is wagered on a particular horse and that horse wins if the track’s takeout with respect to that pool is so that only dollar_figure is available to pay the winners the odds on that horse to win will have been ie the dollar_figure bet on the horse will return to the bettors dollar_figure the original dollar_figure bet plus a dollar_figure dollar_figure profit if the track’s takeout is so that the entire dollar_figure pool is available to pay the winners the odds on that horse to win will have been ie the dollar_figure bet on the horse will return to the bettors dollar_figure the original dollar_figure bet plus an dollar_figure dollar_figure profit and since the amount_paid out from the pool is net of takeout no win- ner needs a deduction to make the amount distributed to him correspond to the sum of his wager and his taxable gain petitioner virtually concedes that point on brief when he emphasizes the function of the takeout noting that racetracks do not operate for free they have to pay to operate the racetrack p lus they have to comply with the regulations promulgated by the business and professions code and the s tate and local authorities to pay taxes to operate the racetrack emphasis added verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a lakhani jamie united_states tax_court reports nonwagering business_expense under mayo v commissioner t c pincite on the basis of the foregoing we hold that petitioner is not entitled to a passthrough deduction under sec_162 sec_165 or sec_212 for a pro_rata share of takeout the validity of sec_165 we agree with respondent that the reasoning in our opinion in valenti is dispositive of petitioner’s equal protec- tion claim in valenti we held that the application of sec_165 to the net gambling_losses of a professional gambler does not violate the gambler’s constitutional right to the equal protection of the laws we would add to judge raum’s refutation of the taxpayer’s argument to the contrary only that the dissipation in recent times of the historical moral opposition to gambling does not undercut the rational basis for treating professional gambling_losses differently from other business-related losses h_r rept no c b part is the report of the committee on ways and means accompanying h_r 73d cong which as enacted became the revenue act of ch 48_stat_680 the revenue act of sec_23 sec_48 stat pincite is the predecessor to sec_165 and h_r rept no supra c b part pincite explains that new provision as follows sec_23 wagering losses existing law does not limit the deduc- tion of losses from gambling transactions where such transactions are legal under the interpretation of the courts illegal gambling_losses can only be taken to the extent of the gains on such transactions a similar limitation on losses from legalized gambling is provided for in the bill under the present law many taxpayers take deductions for gambling_losses but fail to report gambling gains this limitation will force tax- payers to report their gambling gains if they desire to deduct their gam- bling losses the basis for the enactment of sec_23 as set forth in the last sentence of the foregoing committee report still per- tains to taxpayer reporting of gambling gains and losses therefore it still constitutes a rational basis for the contin- ued application of sec_165 to the losses there being the problem of unreported gambling gains has been mitigated but not eliminated by the payor’s obligation to report and in some cases withhold federal and state taxes from large winnings see irs form w-2g verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a lakhani jamie lakhani v commissioner no constitutional impediment to the continued application of sec_165 we reiterate our admonition in tschetschot that this court is not free to rewrite the internal_revenue_code and regulations but is bound by the law as it currently exists tschetschot v commissioner wl at see also 580_f2d_357 9th cir rev’g tcmemo_1975_228 and 136_tc_81 both of which hold that a professional gambler’s wagering losses in excess of wagering gains are nondeductible under sec_165 lastly we note that petitioner’s reliance on our decisions in cronan and beaumont is misplaced as both those decisions involved tax years before the effective date and were superseded by the enactment of sec_23 c conclusion petitioner is not entitled to deduct all or any portion of his net gambling_losses ii imposition of the sec_6662 accuracy-related_penalty a applicable law sec_6662 and b - provides for an accuracy- related penalty penalty in the amount of of the portion of any underpayment attributable to among other things negligence or intentional disregard of rules or regulations without distinction negligence any substantial understate- ment of tax or any substantial_valuation_misstatement although the notices issued to petitioner state that respondent bases his imposition of the penalty upon one of the three above-referenced grounds it is clear that only the first two negligence and substantial understate- ment of income_tax are potentially applicable herein income a substantial_understatement_of_income_tax exists for an individual if the amount of the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure see sec_6662 at the conclusion of the trial the court asked respondent to provide the court with computations incorporating the issues settled before trial that would show whether there would be a substantial_understatement_of_income_tax for each of the years at issue certain gambling winnings and accompanying instructions verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a lakhani jamie united_states tax_court reports assuming we found for respondent on the sec_165 issue in response to that request on date respondent filed a status report for each of the consolidated cases establishing that petitioner’s understatements of income_tax for the years at issue are substantial as they exceed both of the correct_tax and dollar_figure therefore we need not consider the grounds for determining whether petitioner was negligent within the meaning of sec_6662 sec_6664 provides that the penalty shall not be imposed with respect to any portion of an underpayment if a taxpayer shows that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances circumstances that may indicate reasonable_cause and good_faith include an honest misunder- standing of law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs b analysis under sec_7491 respondent bears the burden of production but not the overall burden_of_proof with respect to petitioner’s liability for the sec_6662 penalty see 116_tc_438 we have previously stated that the burden imposed by sec_7491 is only to come forward with evidence regarding the appropriateness of applying a particular addition_to_tax or penalty to the taxpayer weir v commissioner tcmemo_2001_184 wl at by demonstrating that petitioner’s understatements of income_tax exceed the thresh- olds for a finding of substantial_understatement_of_income_tax under sec_6662 respondent has satisfied his burden of production on brief petitioner argues that he should not be liable for the sec_6662 penalty because he was not aware of sec_165 there was reasonable_cause although petitioner did not incur and therefore did not report a net wagering loss for there was nonetheless a substantial understate- ment of income_tax for that year attributable to petitioner’s carryover of net wagering losses from prior years verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a lakhani jamie lakhani v commissioner and he acted in good_faith with respect to the under- statement he did not intentionally ignore the law and he exercised due care in reporting the numbers on his tax returns we held in 139_tc_1 that a taxpayer cannot avoid the application of the sec_6662 penalty by pleading that he acted with reasonable_cause and good_faith on account of his ignorance of the applicable law as we stated in that case a taxpayer’s ignorance of the law is no excuse for failure to comply with it moreover petitioner a certified_public_accountant with an active tax preparation practice and admittedly aware of sec_165 governing the deductibility of losses should have been aware of the sec_165 limitation on net gambling_losses also as a professional gambler who regularly bets on horse races and understands parimutuel betting he must have known that takeout represents the track’s share of the betting pool and that the expenditures therefrom satisfy obligations of the track not the bettors moreover as respondent points out petitioner’s argument that he is enti- tled to deduct a pro_rata portion of the takeout was not reflected on his returns for the years at issue and more than likely represents an argument developed for trial rather than a good-faith position taken at the time he prepared those returns c conclusion petitioner is liable for the sec_6662 accuracy-related_penalty for the years at issue decisions will be entered under rule f verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a lakhani jamie
